Citation Nr: 0823302	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for rhabdomyolysis.  

2.	Entitlement to service connection for a bone mass of the 
right lower extremity.  

3.	Entitlement to service connection sinusitis.  

4.	Entitlement to service connection for a disability 
manifested by numbness and tingling and the upper 
extremities.  

5.	Entitlement to service connection for a disability 
manifested by numbness and tingling and the lower 
extremities.  

6.	Entitlement to service connection for a disability 
manifested by unspecified breathing problems.  

7.	Entitlement to service connection for sickle cell anemia.  

8.	Entitlement to service connection for a disability 
manifested by a vision disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1986.  He also had a significant amount active duty 
training and inactive duty for training with reserve and 
National Guard units.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  

The issues of service connection for rhabdomyolysis on a de 
novo basis; a right lower leg bone mass; sinusitis; sickle 
cell anemia and disabilities manifested by numbness and 
tingling of the upper and lower extremities, unspecified 
breathing problems, and a vision disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.	Service connection for rhabdomyolysis was denied by the RO 
in a July 1993 rating action.  It was held that the episode 
of rhabdomyolysis in June 1992 was acute and resolved.  The 
veteran was notified of this action and of his appellate 
rights, submitted a notice of disagreement and received a 
statement of the case.  He  failed to file a timely appeal to 
the statement of the case.

2.	Since the July 1993decision denying service connection for 
rhabdomyolysis, the additional evidence, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the July 1993 
decision of the RO, which denied service connection for 
rhabdomyolysis, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2005, February 2006 and May 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In Marcy 2006, the veteran was provided all necessary 
notifications.  

Finally, as the claim is being granted as to the reopening, 
additional notice or development under Kent v. Nicholson, 
20 Vet. App. 1 (2006), is not indicated.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for rhabdomyolysis was previously denied 
by the RO in a July 1993 rating decision.  It was held that 
the June 1992 episode during duty was acute and transitory.  
The veteran did not complete an appeal of this determination.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the July 1993 rating 
decision included the service treatment records and the 
results of an examination dated in April 1993.  Service 
connection was denied on the basis that the evidence failed 
to show any permanent residual disability attributable to an 
episode of rhabdomyolysis.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for 
rhabdomyolysis includes treatment records from the veteran's 
National Guard and reserve duty, private treatment records, 
examinations by VA in December 2006 and January 2007, and the 
veteran's testimony before the undersigned at a hearing in 
April 2008.  For the purpose of determining whether evidence 
is new and material to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board finds the new evidence of 
record, including the VA compensation examination showing a 
diagnosis of rhabdomyolysis constitutes new and material 
evidence such that the claim may be reopened.  

To this extent, the appeal is granted.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
rhabdomyolysis is granted.  


REMAND

In his testimony at his hearing on appeal, the veteran 
essentially claimed that all of the disorders for which he 
was claiming service connection were related to or were 
symptoms of rhabdomyolysis.  The Board notes that on 
examination by VA in January 2007, the examiner rendered an 
opinion that the "rhabdomyolysis with muscle atrophy was 
less likely not and the associated residuals had their onset 
in service or related to heat injury episodes during the 
reserve service."  The examiner noted that he had not had 
the opportunity to review the veteran's claims file.  This 
renders the medical opinion ambiguous regarding whether this 
disorder was related to service.  The Board believes that 
additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an examination.  The 
examiner should render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the veteran's rhabdomyolysis is 
related to any of the veteran's periods of 
service, including complaints of shin 
splints while on active duty in 1986 or 
the episode reported in June 1992.  If it 
is determined that the rhabdomyolysis is 
as likely as not related to service, the 
examiner should also render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the veteran's claimed right lower leg 
bone mass; sinusitis; sickle cell anemia; 
and disabilities manifested by numbness 
and tingling of the upper and lower 
extremities, unspecified breathing 
problems, and a vision disorder are 
related to his rhabdomyolysis.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


